 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDSt.Vincent'sHospital and Local 68,InternationalUnion Of Operating Engineers,AFL-CIO. Case22-CA-6992December 23, 1976DECISION AND ORDERUpon a charge filed on May 25, 1976, by Local 68,International Union of Operating Engineers, AFL-CIO, herein called the Union, and duly served on St.Vincent's Hospital, herein called the Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 22, issueda complaint and notice of hearing on June 15, 1976,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5)and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing beforean Administrative Law Judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on May 13, 1976,following a Board election in Case 22-RC-6277, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commenc-ing on or about May 18, 1976, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On June 24, 1976, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On August 25, 1976, Respondent filed a notice ofMotion for Summary Judgment and a brief insupport of its motion, with an appendix attached,seeking dismissal of the complaint. On August 26,1976, counsel for the General Counsel filed directlywith the Board a Motion for Summary Judgment,and a memorandum in support thereof, with attach-ments. Subsequently, on September 8, 1976, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why theRespondent's and/or the General Counsel's Motionfor Summary Judgment should or should not begranted. Neither Respondent nor the General Coun-sel filed a response to Notice To Show Cause.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motions for SummaryJudgmentIn its answer to the complaint and its brief insupport of itsMotion for Summary Judgment,Respondent admits its refusal to bargain but con-tends it is not obligated to bargain because the unitfor which the Union is certified is not appropriate. Inthis regard Respondent,in substance,argues thatfinding a unit of 4 boiler operators to be appropriatein a hospital which employs approximately 275employees constitutes unwarranted proliferation ofbargaining units contrary to the public interest andthe intent of Congress.The General Counsel con-tends Respondent is improperly seeking to relitigateissues which were raised and decided in the underly-ing representation case.We agree with the GeneralCounsel.Review of the record herein,including the record inCase 22-RC-6277,reveals that,in the representationproceeding,theUnion sought to represent a unitconsisting of four boiler operators in the plantoperations department and three plant maintenancedepartment employees.Respondent contended, insubstance, that the requested unit was inappropriatefor collective-bargaining purposes as the employeesthereindid not share a sufficient community ofinterest separate from the other unrepresented em-ployees.In support of this contention,Respondent'sposthearing memorandum asserted(1) a finding thata plant maintenance and plant operations unit isappropriate in a hospital with approximately 280employees would fragment the hospital into innumer-able units contrary to the public interest and theconcern of Congress with proliferation of bargainingunits in hospitals; (2) the plant maintenance depart-ment employees and the plant operations departmentemployees lack the cohesiveness and homogeneitynecessary to constitute an appropriate unit; and (3)the plant maintenance employees and the plantoperations employees do not share a separate com-munity of interest.Following the hearing,at which the Union alterna-tively sought a separate unit of boiler operators, theRegional Director issued his Decision and Directionof Election on December 19, 1974,in which he foundthat only the boiler operators constituted a unitappropriate for collective bargaining as the mainte-nance employees should not be placed in a unitseparate from Respondent's housekeeping employ-ees.Accordingly, the Regional Director directed anelection in the boiler operator unit.IOfficial notice is taken of the record in the representation proceeding,1968);Golden Age Beverage Co.,167 NLRB 151 (1967), enfd. 415 F.2d 26Case 22-RC-6277, as the term "record" is defined in Secs. 102.68 and(C.A. 5, 1969);Intertype Co. v Penello,269 F.Supp. 573 (D.C.Va., 1967);102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeFollett Corp.,164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.LTV Electrosystems, Inc.,166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,9(d) of the NLRA, as amended.227 NLRB No. 70 ST. VINCENT'S HOSPITAL545Respondent filed a request for review of theRegionalDirector'sdecisionwith the Board inWashington, D.C. By telegraphic order dated June 3,1975, the Board granted the request for review andstayed the election pending a decision on review.Thereafter, on April 2, 1976, after -consideration ofRespondent's brief in support of its request for reviewin which it reiterated its contentions regarding unitappropriateness, the full Board issued its Decision onReview.2 The Board found, in agreement with theRegional Director, that the boiler operators consti-tuted a separate appropriate unit, and remanded theproceeding to the Regional Director to conduct anelection pursuant to his Decision and Direction ofElection.3Pursuant to the Board's decision, anelection was held which the Union won. On May 13,1976, in the absence of objections to the tally ofballots or to the conduct of the election, the Unionwas certified as the exclusive collective-bargainingrepresentative of the employees in the boiler operatorunit found to be appropriate.It thus appears Respondent is seeking to relitigateherein the appropriateunit issuewhich was fullylitigated and decided adversely to Respondent in theunderlying representation case. It is well settled thatin the absence of newly discovered or previouslyunavailable evidence or special circumstances arespondent in a proceeding alleging a violation ofSection 8(a)(5) is not entitled to relitigate issues whichwere or could have been litigated in a prior represen-tation proceeding.4All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding.5 We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practice2 223 NLRB 638, (Chairman Murphy andMembers Penello andWalthereachconcurring separately).3 In its briefin supportof itsMotionfor SummaryJudgment,Respondentcontendsthat theBoard, in the underlyingrepresentationcase, improperlyfailed to considerthe relativesize of thehospital in assessingthe appropriate-ness of a unitconfinedto boiler operators.This factorwas raisedand fullybriefedby the Respondent before theBoard and, in findingthe boileroperatorunit tobe appropriate,the Boardnecessarilyconsideredand foundwithout meritRespondent's argumentas to the relative we of the hospital.4 SeePittsburghPlate Glass Co. v. N.L.R.B.,313 U.S. 146, 162 (1941);Rules and Regulationsof theBoard,Secs.102.67(f) and102.69(c).5 In its brief in support of its Motion forSummary Judgment,Respondentcontends the Board should reconsiderits unit determination in the underly-ing representation casedue to allegedlyinconsistentBoard decisionsinvolvinghospital boiler operatorbargaining units. In this regard, Respon-dent citesShrinersHospitals for Crippled Children217 NLRB 806 (1975),which was decidedprior to thedecision in the underlying representationcase, andThe Paul KimballHospital:224 NLRB 458 (1976),which wasdecided subsequentthereto. Initially,we note that Board decisions involvingproceeding.We shall, accordingly, deny the Respon-dent'sMotion for Summary Judgment, and grant theGeneral Counsel's Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTAt all timesmaterial herein,Respondent hasmaintained its principal location at 45 Elm Street,Montclair,New Jersey, and is now and has beencontinuouslyengagedin providing health care andrelated services. Respondent's Montclair Hospital isits only facility involved in this proceeding.In the course and conduct of Respondent's businessoperations during the preceding 12-month period,-which is representative of its operations at all timesmaterial herein, Respondent received gross revenuevalued in excess of $250,000.6We find, on the basis of the foregoing, and on thebasis of Respondent's admission in its answer, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that itwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDLocal 68,InternationalUnion ofOperating Engi-neers,AFL-CIO,is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-tutea unit, appropriate for collective-bargainingappropriatebargaining unit determinations are necessarilydependent uponthe particular facts of individual cases. Further,with respect toShrinersHospitals,the Board,in the underlying representationcase, clearlywas awareof that caseand considered its impact uponthe underlyingunit determma-tion herein. (See Member Penello's extensive discussionof Shriners Hospitalsin his concurring opinion,and Member Walther's agreementtherewith).Similarly,with respect toPaulKimball,the Board therein, with MemberFanning dissenting, specificallyconsidered the Decisionon Reviewherein,and found it to be factuallydistinguishable.As we thus find Respondent'scharacterization of Board decisions in this area as inconsistentto be withoutmerit, and as Respondent offers no other alleged special circumstanceswhich' wouldrequire theBoard to reexamine the decision in the representa-tion proceeding,we deny therequest for reconsideration.6AlthoughRespondent's answer denies the complaint's allegations as todirect inflow in excess of$50,000,the answer admits that Respondent is anemployer engaged in commercewithinthe meaningof Sec. 2(6) and (7) of theAct andthus concedes legal jurisdiction.Further, theRegional Director andthe Board assertedjurisdiction in the underlying representation case. 546DECISIONSOF NATIONALLABOR RELATIONS BOARDpurposes within the meaning of Section 9(b) of theAct:.A11 boiler operators employed at Respondent'sMontclair Hospital, but excluding office clericalemployees,maintenance employees, dietary em-ployees, housekeeping employees, laundry em-ployees, technical employees, registered nurses,licensed practical nurses, professional employees,guards, supervisors as defined in the Act, and allother employees.2.The certificationOn April 30, ,1976, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 22, designated the Union as theirrepresentative for, the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining bargaining representative ofthe employees in said unit on May 13, 1976, theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about May 18, 1976, and at alltimes thereafter, the Union has requested the Re-spondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit.? Com-mencing on or about May 18, 1976, and continuing atall times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,sinceMay 18, 1976, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(I) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above,occurring in connection with its operationsdescribed in section I, above,have a close,intimate,and substantial relationship to trade,traffic,andcommerce among the several States and tend to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that-Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good- faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Joe Poultry Company, Inc.;136NLRB 785 (1962);Commerce Company d/b/a LamarHotal,140 NLRB 226,229 (1962), enfd. 328 F.2d. 600(C.A. 5, 1964), cert. denied'379 U.S. 817 (1964);Burnett Construction Company,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW -1.St.Vincent's Hospital is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2.Local 68, International Union of OperatingEngineers, AFL-CIO, is, a labor organization withinthe meaningof Section- 2(5) of the Act.3.All boiler operators employed at Respondent'sMontclairHospital,but excluding office clericalemployees, maintenance employees, dietary employ-ees,housekeeping employees, laundry employees,technical employees, registered nurses, licensed prac-tical nurses, professional employees, guards, supervi-sors as defined ,in the Act, and all other employeesconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.SinceMay 13, 1976, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning-of Section 9(a) ofthe Act.7Respondent's answer admits that the Union has requested it to bargain,However, as Respondent's answer admits its refusal to bargain as of May 18,but effectively denies that such requests occurred on or about May 19, 1976,and at other times'thereafter to date,including on or aboutMay 25, 1976.1976, we shall find a request to bargain as of that date. ST. VINCENT'S HOSPITAL5.By refusing on or about May 18, 1976, and atall. times thereafter, to- bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(aX5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them -inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor -practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,St.Vincent'sHospital,Montclair,New Jersey, - itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms- andconditions of employment with Local 68, Internation-alUnion of Operating Engineers, AFL-CIO, as theexclusive bargaining representative of its employeesin the following appropriate unit:All boiler operators employed at Respondent'sMontclair Hospital, but excluding office clericalemployees,maintenance employees, dietary em-ployees, housekeeping employees, laundry em-ployees, technical employees, registered nurses,licensed practical nurses, professional employees,guards, supervisors as ^ defined in the Act, and allother employees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b)Post at its Montclair, New Jersey, facility,copies of the attached notice marked "Appendix." 8547Copies of said notice, on forms provided by- theRegional Director .for Region 22, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are- customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 22, inwriting, within 20 days from the date of the Order,what steps have been taken to comply herewith.8 In the event that this Order is enforced by-a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted By Order Of TheNational Labor Relations-Board" shall read"Posted Pursuant To AJudgment Of The United States Court Of Appeals Enforcing An Order OfThe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF TITSNATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Local68, International Union of Operating Engineers,AFL-CIO, as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above--named Union, as the- exclusive representative ofallemployees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours,and- other terms and conditions of employment,and, if an understanding is reached, embody suchunderstanding in a signed agreement. The bar-gaining unit is:Allboiler operators employed at theEmployer's Montclair Hospital, but exclud-ing office clerical employees,maintenanceemployees, dietary employees, housekeepingemployees, laundry employees, technicalemployees, registered nurses, licensed practi-cal nurses, professional employees, guards,supervisors as defined in the Act, and allother employees.ST._,VINCENT'S HOSPITAL